Title: To George Washington from Lieutenant Colonel Benjamin Temple, 20 February 1778
From: Temple, Benjamin
To: Washington, George



sir
Wmsburg [Va.] Feby 20th 1778

I am at this place waiting for a Cargo of Goods purchas’d by Colo. Finne, to compleat the cloathing of the first Regt of Dragoons, except Boots & leather Breeches, I have only been able to engage one hundred pair of each, by the first of April, and them at an exorbitant price, Six pounds ten Shillings ⅌ pair, I have got the cloathes amaking and shall do every thing in my power to expedite the finishing them, If I am not disappointed by Mr Hunter of Fredk I shall get Bridles Swords & a few pair of Pistols, which all the accoutrements that is to be got in Virginia, I have only recruited four men, owing to the counties rais’d a bounty of a hundred fifty Dollars a man, to prevent a draught, & the draughts many of them give as many pounds for Substitutes, the Dragoons recruited at Camp and on furlow here, has applied to me for Horses & Cloths, I shall be glad to be inform’d whether they are to have them here, or sent to Camp dismounted, thire furlows will expire

the first of April, I have had the offers of a number of Horses, such as I think will suit the service, they cannot be got for less than £75 or £80 money is much wanted and has retarr’d my progress as the people hear expect ready money for every thing, as I cannot assertain the Sum wanting a draught on Colo. Mason will answer every purpose, I with great respect Yr Excellys Mo. Obt Servt

Benjn Temple

